UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q x Quarterly Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2010 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 1-05707 GENERAL EMPLOYMENT ENTERPRISES, INC (Exact name of registrant as specified in its charter) Illinois 36-6097429 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) One Tower Lane, Suite 2200, Oakbrook Terrace, Illinois 60181 (Address of principal executive offices) (630) 954-0400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x The number of shares outstanding of the registrant’s common stock as of March 31, 2010 was 13,380,265. PART I – FINANCIAL INFORMATION Item 1, Financial Statements GENERAL EMPLOYMENT ENTERPRISES, INC. CONSOLIDATED BALANCE SHEETS March 31 September 30 (In Thousands) (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowances (March 2010 - $115; September 2009 - $76) Other current assets Total current assets Property and equipment, net Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued compensation Other current liabilities Total current liabilities Long-term obligations Shareholders’ equity: Preferred stock; authorized - 100 shares; issued and outstanding - none — — Common stock, no-par value; authorized - 20,000 shares; issued and outstanding - 13,380 shares Accumulated deficit (5,428 ) (4,139 ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See notes to consolidated financial statements. 2 GENERAL EMPLOYMENT ENTERPRISES, INC. CONSOLIDATED STATEMENT OF OPERATIONS (Unaudited) Three Months Ended March 31 Six Months Ended March 31 (In Thousands, Except Per Share Amounts) Net revenues: Contract services $ Placement services Net revenues Cost of contract services Selling, general and administrative expenses Loss from operations (691 ) (1,075 ) (1,262 ) (1,780 ) Other expense, net (9 ) (13 ) (27 ) (84 ) Net loss $ ) $ ) $ ) $ ) Average number of shares - basic and diluted Net loss per share - basic and diluted $ ) $ ) $ ) $ ) See notes to consolidated financial statements. 3 GENERAL EMPLOYMENT ENTERPRISES, INC. CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) Six Months Ended March 31 (In Thousands) Cash Flows From Operating Activities: Net loss $ ) $ ) Depreciation and other noncurrent items 81 Changes in current assets and current liabilities - Accounts receivable Accounts payable (137 ) Accrued compensation (126 ) (157 ) Other current items, net (80 ) (331 ) Net cash used in operating activities (1,377 ) (1,507 ) Cash Flows From Financing Activities: Deferred stock issuance costs — (194 ) Net cash used in financing activities — (194 ) Decrease in cash and cash equivalents (1,377 ) (1,701 ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See notes to consolidated financial statements. 4 GENERAL EMPLOYMENT ENTERPRISES, INC. CONSOLIDATED STATEMENT OF SHAREHOLDERS EQUITY (Unaudited) Six Months Ended March 31 (In Thousands) Common shares outstanding: Number at beginning of period Number at end of period Common stock: Balance at beginning of period $ $ Stock compensation expense 6 28 Administrative compensation paid by principal stockholder 46 — Balance at end of period $ $ Retained earnings (accumulated deficit): Balance at beginning of period $ ) $
